Citation Nr: 0922607	
Decision Date: 06/16/09    Archive Date: 06/23/09

DOCKET NO.  07-15 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania

THE ISSUE

Entitlement to a rating in excess of 10 percent for the 
residuals of prostate cancer status post radical 
prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The Veteran had active service from October 1952 to July 
1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision by 
the Philadelphia, Pennsylvania, Regional Office and Insurance 
Center (RO) of the Department of Veterans Affairs (VA).  The 
Veteran failed, without apparent cause, to appear for a 
scheduled hearing in June 2008.  Therefore, his request for a 
Board hearing is considered as having been withdrawn.  
38 C.F.R. § 20.704 (2008).

The Board notes that the Veteran and his service 
representative have, in essence, raised a claim for an 
additional disability evaluation or an increased rating for 
symptoms of depression associated with the service-connected 
disability on appeal.  It is significant to note that service 
connection has been established for posttraumatic stress 
disorder (PTSD).  This matter is not inextricable intertwined 
with the present issue on appeal and it is referred to the RO 
for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  Residuals of prostate cancer are presently manifested by 
no more than daytime voiding interval between two and three 
hours or awakening to void two times per night.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
residuals of prostate cancer have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002 & Supp. 2008); 38 C.F.R. § 4.115b, 
Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran as to 
his underlying service connection claim by correspondence 
dated in July 2005.  That letter notified the Veteran of VA's 
responsibilities in obtaining information to assist in 
completing his claim and identified the Veteran's duties in 
obtaining information and evidence to substantiate his claim.  
(See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a)), 
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  See also Mayfield v. 
Nicholson, 19 Vet. App. 103, 110 (2005), reversed on other 
grounds, 444 F.3d 1328 (Fed. Cir. 2006), Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); Mayfield v. Nicholson 
(Mayfield II), 20 Vet. App. 537 (2006).  The Board notes that 
38 C.F.R. § 3.159 was revised, effective May 30, 2008, 
removing the sentence in subsection (b)(1) stating that VA 
will request the claimant provide any evidence in the 
claimant's possession that pertains to the claim.  Subsection 
(b)(3) was also added and notes that no duty to provide 
§ 5103(a) notice arises "[u]pon receipt of a Notice of 
Disagreement" or when "as a matter of law, entitlement to 
the benefit claimed cannot be established."  73 Fed. Reg. 
23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Notice as to these 
matters was provided in an April 2007 statement of the case.  

As the veteran has perfected an appeal as to the initial 
rating assigned for the aforementioned disability, the Board 
has characterized this issue in accordance with the decision 
in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (appeals 
from original awards are not to be construed as claims for 
increased ratings), which requires consideration of the 
evidence since the effective date of the grant of service 
connection.  As Fenderson requires that the claims not be 
construed as claims for increased rating, the requirements of 
Vazquez-Flores v. Peake, 22 Vet.App. 37 (2008) are not 
applicable to the present claims.

The notice requirements pertinent to the issue on appeal have 
been met and all identified and authorized records relevant 
to the matter have been requested or obtained.  The available 
record includes service treatment records, pertinent private 
treatment records, and VA examination reports dated in August 
2005 and July 2007.  Further attempts to obtain additional 
evidence would be futile.  The Board finds the available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).  

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

752
8
Malignant neoplasms of the genitourinary system
100

Note: Following the cessation of surgical, X-ray, 
antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with 
a mandatory VA examination at the expiration of six 
months. Any change in evaluation based upon that or any 
subsequent examination shall be subject to the 
provisions of §3.105(e) of this chapter. If there has 
been no local recurrence or metastasis, rate on 
residuals as voiding dysfunction or renal dysfunction, 
whichever is predominant.
38 C.F.R. § 4.115b (2008)

Voiding dysfunction:
Ratin
g
Rate particular condition as urine leakage, frequency, or 
obstructed voiding.
Continual Urine Leakage, Post Surgical Urinary Diversion, 
Urinary Incontinence, or Stress Incontinence:
Requiring the use of an appliance or the wearing of 
absorbent materials which must be changed more than 4 
times per day
60
Requiring the wearing of absorbent materials which must 
be changed 2 to 4 times per day
40
Requiring the wearing of absorbent materials which must 
be changed less than 2 times per day
20

Urinary frequency:
Ratin
g
Daytime voiding interval less than one hour, or; 
awakening to void five or more times per night
40
Daytime voiding interval between one and two hours, or; 
awakening to void three to four times per night
20
Daytime voiding interval between two and three hours, 
or; awakening to void two times per night
10
38 C.F.R. § 4.115a (2008).

Factual Background and Analysis

Private medical records show the Veteran underwent a radical 
retropubic prostatectomy in January 1997 for adenocarcinoma 
of the prostate.  In a March 2002 statement his surgeon, 
J.F.S., Jr., M.D. noted that he was a little over five years 
after surgery and he had no particular complaints or problems 
referable to his urinary tract.  Urinalysis was clear and a 
rectal examination revealed no masses, tenderness, or 
abnormality.  It was noted that he had two more years before 
he could be told he was cured as long as his prostate-
specific antigen (PSA) levels remained at zero.  A June 2004 
statement from Dr. S. noted his PSA had been nondetectable 
for more than seven years and his chance of cure was almost 
100 percent.  It was further noted that he had not really had 
any particular problems referable to the urinary tract, but 
that he did have a slightly elevated postvoid residual on 
examination probably due to not completely emptying his 
bladder.  He described no problems or issues regarded that 
matter.  

In July 2005, the Veteran submitted his claim for entitlement 
to service connection, including for the residuals of 
prostate cancer.  He noted he had been exposed to Agent 
Orange or other herbicides during service in the Republic of 
Vietnam.  In statements in support of his claim he asserted 
he was distressed because the possible down side of his 
surgical procedure was permanent incontinence and/or 
impotency.

VA examination in August 2005 revealed prostate cancer 
without evidence of recurrence.  A PSA level of zero was 
provided.  It was noted the Veteran reported that he voided 
six to eight times during the day and once at night.  He 
stated he was continent of urine and that no pads were 
required.  He also stated that since his surgery he had been 
impotent.  

On VA examination in July 2007 the Veteran stated that the 
purpose of his present claim was to address his severe 
emotional distress associated with his inability to have 
intercourse.  He reported he voided eight times during the 
day and twice at night.  He stated he was continent of urine 
and that no pads were required.   The examiner's assessment 
was prostate cancer without evidence of recurrence.  It was 
noted that a PSA level of zero was provided less than six 
months earlier.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected residuals of prostate cancer are 
presently manifested by no more than daytime voiding interval 
between two and three hours or awakening to void two times 
per night.  There is no probative evidence demonstrating 
daytime voiding intervals between one and two hours, 
awakening to void three to four times per night, or a 
requirement for the use of absorbent pads.  VA records show 
the Veteran is separately rated for PTSD and that he is 
receiving special monthly compensation for loss of use of a 
creative organ.  There is no evidence of symptoms indicating 
higher or separate ratings are warranted under any 
alternative diagnostic code.  Therefore, the Board finds the 
claim for entitlement to a rating in excess of 10 percent 
must be denied.

The Board further finds there is no evidence of any unusual 
or exceptional circumstances, such as marked interference 
with employment or frequent periods of hospitalization, 
related to this service-connected disorder that would take 
the  case outside the norm so as to warrant an extraschedular 
rating.  The Veteran's service-connected disorder is 
adequately rated under the available schedular criteria.  The 
objective findings of physical impairment are well 
documented.  The Board also finds the overall evidence of 
record is not indicative of a marked interference with 
employment.  Therefore, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996).  

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence in this case is against the Veteran's claim for an 
increased rating.


ORDER

Entitlement to a rating in excess of 10 percent for the 
residuals of prostate cancer status post radical 
prostatectomy is denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


